Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of indentations” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “one or more indentations…and the indentations”. However, ‘the indentations’ is unclear because it lacks antecedent basis. 
Claims not addressed above, are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Uhl (US Pub. 7,503,142 B1).
Regarding claim 1, Uhl discloses a device, the device comprising: 
a body configured to be inserted into an opening of a can (Fig. 4, funnel 402 could be inserted into the opening of a can); 
a flange that defines an outer rim of the device, the flange being substantially flat and configured to sit upon a portion of the can defined by a tear tab line of the can (Fig. 4, flange 404 is substantially flat and can rest on the top surface of a can. Col. 5, line 39 “Alternatively, the flange 404 may be flat”); 
and a device opening configured to allow an insect to enter an interior cavity of the can and configured to prevent the insect from exiting the interior cavity of the can (Col. 5, lines 8-13: “the narrower opening 416 is sized relative to the type of pest being trapped, such that opening 416 is sufficiently large enough for the intended pest 10 to enter into bottle 450 through opening 416, but not so large that the intended pest may easily escape bottle 450 through opening 416”).
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Campbell (US Pub. 6,112,452).
Regarding claim 7, Campbell discloses a device, the device comprising: 
a cap comprising one or more indentations (Fig. 3, circular skirt openings 29) and an internal thread, the internal thread configured to be screwed onto an external thread of a bottle (Abstract, lines 1-5: “An insect trap head that can be configured to contain one or two sets of threads to enable the invention to screw onto common household bottles with different opening diameters and different threading alignment and convert these bottles into an insect trap”), and the indentations configure to hold insect bait (The indentations of Campbell could have bait placed into them). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Pub. 7,503,142, B1) in view of McKay (US Pub. 2009/0071060 A1) and Doman (US Pub. 2017/0006850 A1).
Regarding claim 2, Uhl discloses a unidirectional barrier (Col. 1, lines 61-62: “Consequently, the wasps may crawl into the holes 306 easily, but cannot exit the holes 306”).
However, Uhl does not disclose a barrier comprised of bristles or filaments as taught by McKay (Pg. 1, [0012], lines 7-10: “The rotary brush 14 includes an upper base 35 with a central hub 36 that is fixed to the shaft 30 by a bolt 38 and which carries an annular array of downwardly directed bristles 39”).

	Uhl as modified does not disclose bristles that can flex to enable the insect to enter the interior cavity of the can and configured to prevent the insect from exiting the interior cavity of the can, the unidirectional barrier attached to an area of the device surrounding the device opening as taught by Doman (Pg. 5, [0057], lines 20-23: “In some embodiments, the funnel portion 30 may have a fully rigid construction, while in other embodiments the construction may be partially or fully flexible”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional barrier of Uhl as modified to include the flexibility of Doman to further prevent insects from escaping.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Pub. 7,503,142, B1) in view of Doman (US Pub. 2017/0006850 A1).
Regarding claim 3, Uhl discloses a device further comprising a unidirectional barrier in a shape of a cone (Fig. 4, funnel 402 is in the shape of a truncated cone), the unidirectional barrier attached to an area of the device surrounding the device opening (Fig. 4, funnel 402 is located at the opening of the device).
However, Uhl does not disclose the unidirectional barrier configured to flex as taught by Doman (Pg. 5, [0057], lines 20-23: “In some embodiments, the funnel portion 30 may have a fully rigid construction, while in other embodiments the construction may be partially or fully flexible”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional barrier of Uhl to include the flexibility of Doman to further prevent insects from escaping.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Pub. 7,503,142, B1) in view of Doman (US Pub. 2017/0006850 A1).
Regarding claim 4, Uhl discloses the claimed invention, except for a tube attached to an area of the device surrounding the device opening, the tube configured to allow the insect to enter the interior cavity of the can via the device opening, as taught by Doman (Fig. 3, elongated shaft 32 comprises a tube).
It would have been obvious before the filing date of the claimed invention to modify the device of Uhl to include the tube of Doman. Doing so would further prevent an insect from escaping the trap.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Pub. 7,503,142, B1) in view of Doman (US Pub. 2017/0006850 A1), and further in view of McKay (US Pub. 2009/0071060 A1).
Regarding claim 5, Uhl as modified, discloses the claimed invention, except for barrier with bristles as taught by McKay (Pg. 1, [0011], lines 17-18: “The fixed brush 12 has bristles which extend in slight outwardly extending frustoconical relation to the outer ring 22”).
It would have been obvious before the filing date of the claimed invention to modify the device of Uhl as modified to include the bristles of McKay combined with the flexibility of Doman. Doing so would further prevent insects from being able to escape out of the conical member.
Regarding claim 6, Uhl as modified, discloses the claimed invention in addition to a unidirectional barrier attached to an interior location of the tube or an end location of the tube (Doman, Fig. 1, funnel portion 30), the unidirectional barrier comprising a flexible rubber cone that flexes to allow the insect to enter the interior cavity of the can (Pg. 5, [0057], lines 20-23: “In some embodiments, the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US Pub. 6,112,452) in view of McKay (US Pub. 2009/0071060 A1) and Doman (US Pub. 2017/0006850 A1).
Regarding claim 8, Campbell discloses a unidirectional barrier (Col. 3, lines 55-57: “These skirt openings allow the aroma of the bait to pass through the insect entryway, without allowing most trapped insects to escape”).
However, Campbell does not disclose a barrier comprised of bristles or filaments as taught by McKay (Pg. 1, [0012], lines 7-10: “The rotary brush 14 includes an upper base 35 with a central hub 36 that is fixed to the shaft 30 by a bolt 38 and which carries an annular array of downwardly directed bristles 39”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional barrier of Campbell to include the bristles of McKay to further prevent insects from escaping.
Campbell as modified does not disclose bristles that can flex to enable the insect to enter the interior cavity of the can and configured to prevent the insect from exiting the interior cavity of the can, the unidirectional barrier attached to an area of the device surrounding the device opening as taught by Doman (Pg. 5, [0057], lines 20-23: “In some embodiments, the funnel portion 30 may have a fully rigid construction, while in other embodiments the construction may be partially or fully flexible”).
It would have been obvious before the filing date of the claimed invention to modify the device of Campbell as modified to include flexible barrier of Doman to further prevent insects from escaping.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US Pub. 6,112,452) in view of Doman (US Pub. 2017/0006850 A1).
Regarding claim 9, Campbell discloses the claimed invention a unidirectional barrier in a shape of a cone (Col. 3, lines 40-41: “The insect 40 entryway 25 is a hollow conical structure”), the unidirectional barrier attached to an area of the device surrounding the device opening
However, Campbell does not disclose the unidirectional barrier is configured to flex to allow the insect to enter the interior cavity of the can and configured to prevent the insect from exiting the interior cavity of the can as taught by Doman.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US Pub. 6,112,452) in view of Doman (US Pub. 2017/0006850 A1).
Regarding claim 10, Campbell discloses the claimed invention, except for a tube coupled to an area of the device surrounding the device opening, the tube configured to allow the insect to enter the interior cavity of the bottle via the device opening, as taught by Doman (Fig. 3, elongated shaft 32 comprises a tube).
It would have been obvious before the filing date of the claimed invention to modify the device of Campbell to include the tube of Doman. Doing so would further prevent an insect from escaping the trap.

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US Pub. 6,112,452) in view of Doman (US Pub. 2017/0006850 A1), and further in view of McKay (US Pub. 2009/0071060 A1).
Regarding claim 11, Campbell as modified discloses the claimed invention except for a unidirectional barrier comprising bristles or filaments. However, this limitation is taught by McKay, who 
It would have been obvious before the filing date of the claimed invention to modify the device of Campbell as modified to include the bristles of McKay modified to include the flexibility of Doman. Doing so would further prevent insects from being able to escape out of the conical member.
Regarding claim 12, Campbell as modified discloses the claimed invention in addition to a unidirectional barrier attached to an interior location of the tube or an end location of the tube (Doman, Fig. 3, elongated shaft 32 comprises a tube), the unidirectional barrier comprising a flexible rubber cone that flexes to allow the insect to enter the interior cavity of the bottle (Pg. 5, [0057], lines 20-23: “In some embodiments, the funnel portion 30 may have a fully rigid construction, while in other embodiments the construction may be partially or fully flexible”).

Claims 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0259877 A1) in view of Doman (US Pub. 2017/0006850 A1).
Regarding claim 13, Singleton discloses a device, the device comprising: 
an annular portion, the annular portion configured to be pressed onto a circular rim of a cup (Pg. 1, [0022], lines 17-21: “Top 120 is preferably removably connected to canister 110, and any suitable fitting may be used to couple the two together, such as a threaded fitting, as shown in the figures, a snap fitting, a friction fitting or the like”);
and a unidirectional barrier in a shape of a cone (Pg. 2, [0025], lines 3-6: “Pest ingress 124 is preferably formed as a conical surface that extends towards canister 110, having a distal opening 123 sized to pass the target pest”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singleton to include the flexibility of Doman to better enable bugs to enter the trap.
Regarding claim 15, Singleton discloses the claimed invention in addition to the unidirectional barrier is attached to an area of the device surrounding the device opening (Fig. 4, pest ingress 124 is attached to top surface 122).
Regarding claim 18, Singleton discloses the claimed invention in addition to a tube coupled to an area of the device surrounding the device opening, the tube configured to allow the insect to enter the interior cavity of the cup via the device opening (Fig. 3, elongated shaft 32 comprises a tube), the tube configured to allow the insect to enter the interior cavity of the cup via the device opening (Fig. 3, an insect could reach the interior cavity through distal end 36).
Regarding claim 20, Singleton discloses a unidirectional barrier attached to an interior location of the tube or an end location of the tube, the unidirectional barrier comprising a flexible rubber cone that flexes to allow the insect to enter the interior cavity of the cup (Doman, Pg. 5, [0057], lines 20-23: “In some embodiments, the funnel portion 30 may have a fully rigid construction, while in other embodiments the construction may be partially or fully flexible”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0259877 A1) in view of Doman (US Pub. 2017/0006850 A1) and further in view of Alnafissa (US Pub. 4,802,302).
Regarding claim 14, Singleton as modified discloses the claimed invention except for an annular portion further comprises an outwardly flared skirt, as taught by Alnafissa (Fig. 1, outer annular flange section 15 is flared).
It would have been obvious before the filing date of the claimed invention to modify the device of Singleton to include the outwardly flared skirt of Alnafissa. Doing so would better secure the device to the cup.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US Pub. 2014/0259877 A1) in view of Doman (US Pub. 2017/0006850 A1) and further in view of McKay (US Pub. 2009/0071060 A1).
Regarding claim 16, Singleton as modified discloses a flexible unidirectional barrier but does not disclose bristles or filaments. This limitation is taught by McKay, who teaches of a unidirectional barrier comprised of bristles or filaments that flex to enable the insect to enter the interior cavity of the can and configured to prevent the insect from exiting the interior cavity of the can (Pg. 1, [0011], lines 17-18: “The fixed brush 12 has bristles which extend in slight outwardly extending frustoconical relation to the outer ring 22”).
It would have been obvious before the filing date of the claimed invention to modify the device of Singleton as modified to include the bristles of McKay. Doing so would further prevent insects from being able to escape out of the conical member.
Regarding claim 19, Singleton as modified discloses a unidirectional barrier attached to an interior location of the tube or an end location of the tube but does not disclose the unidirectional 
It would have been obvious before the filing date of the claimed invention to modify the device of Singleton as modified to include the bristles of McKay. Doing so would further prevent insects from being able to escape out of the conical member.
Response to Amendment
Regarding claim 1, the device is capable of being inserted into any number of containers and could also be inserted into the opening of a can defined by a tab tear line. Regarding claim 7, the prior art of Campbell discloses holes or indentations on the conical section. These holes are capable of having bait placed on their interior surface. Additionally, the term “indentation” is very broad and can refer to any kind of hole, groove, or recess. Regarding claim 13, the device is specified as being flexible to accommodate an insect. This is considered intended use and another device that can also flex but for a different purpose can still read on it.
General Remarks
For purposes of compact prosecution, Applicant is advised to closely review the newly cited art in the PTO-892 in addition to addressing the rejections above. As the claim scope is exceedingly broad, and relies on intended use, if a structure as seen in the prior art of record, could function as intended, it still can render the claims unpatentable. As seen by much of the prior art of record, a tube or funnel like structure insertable in an opening is readily apparent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642